DETAILED ACTION
Disposition of Claims
Claims 2-10 and 13-15 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2021/0260184A1, Published 08/26/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 01/09/2021, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The drawings and specification are objected to because Figures 15 and 16 comprise sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claim 2 is objected to because of the following informalities:  the definitions of the abbreviations “hCMV” and “gB5” are not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … human cytomegalovirus (hCMV)…glycoprotein B (gB) genotype 5 (gB5)...).
Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 2 is drawn to a composition comprising the hCMV gB5 polypeptide of SEQ ID NO:22 or a nucleic acid sequence which encodes SEQ ID NO:22.  
Claim 3 is drawn to a multivalent composition comprising at least two different human cytomegalovirus (hCMV) glycoprotein B (gB) polypeptides or fragments thereof or nucleic acids encoding said hCMV gB polypeptides or fragments thereof, wherein the at least two different hCMV gB polypeptides or fragments thereof are selected from the genotypes gB1, gB2, gB2, gB3, gB4, or gB5.”
Further limitations on the composition of claim 3 are wherein the at least two different hCMV gB genotypes are: gB1 and gB2, gB1 and gB3, gB1 and gB4, gB1 and gB5, gB2 and gB3, gB2 and gB4, gB2 and gB5, gB3 and gB4, gB3 and gB5, gB4 and gB5 (claim 4); wherein the at least three different hCMV gB genotypes are: gB1, gB2 and gB3; gB1, gB2 and gB4; gB1, gB2 and gB5; gB2, gB3 and gB4; gB2, gB3 and gB5; gB3, gB4 and gB5 (claim 5); wherein the at least four different hCMV gB genotypes are: gB1, gB2, gB3 and gB4; gB1, gB2, gB3 and gB5; gB2, gB3, gB4 and gB5; gB1, gB3, gB4 and gB5 (claim 6); wherein the at least five different hCMV gB genotypes are gB1, gB2, gB3, gB4 and gB5 (claim 7); 
Claim 13 is drawn to a method of inducing an immune response against hCMV comprising administering to a subject in need thereof a composition of any one of claim 4-7.  
Claim 14 is drawn to a method of inducing an immune response against hCMV comprising administering to a subject in need thereof the composition of claim 8.
Claim 15 is drawn to a method of inducing an immune response against hCMV comprising administering to a subject in need thereof a composition of claim 9.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected for not properly incorporating essential subject matter and information into the claim. 
In the instant case, claim 2 references the nucleic acid sequence “(of Figure 16).”.  First, it should be noted that the parentheses render the claim indefinite because it is unclear if the limitations within the parentheses are an essential part of the claim.  
Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Further, the claim is indefinite because it is improper to import limitations from the specification into the claims, see MPEP §2111.01.
Since the exact sequence of the glycoprotein B (gB) genotype 5 (gB5) from Figure 16 (SEQ ID NO:22) is known, it is suggested the claim be amended to read upon “A composition comprising human cytomegalovirus (hCMV) glycoprotein B genotype 5 (gB5) polypeptide of SEQ ID NO:22 or a nucleotide encoding the gB5 polypeptide of SEQ ID NO:22.”
For at least these reasons, claim 2 is rejected on the grounds of being indefinite. 


Claims 3-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how one of skill in the art is to determine if an antigen is of a specific genotype.  The specification notes at paragraph ¶[0077] that “CMV genetic diversity is known and characterized” and points towards four citations that are incorporated by reference in their entirety.  At ¶[0079], it is noted that one of skill in the art can determine the genetic variability of CMV antigens through alignment, but it isn’t readily clear to one of skill in the art as to the metes and bounds of what is, and what is not, a CMV gB1 antigen, a CMV gB2 antigen, a CMV gB3 antigen, a CMV gB4 antigen, or a CMV gB5 antigen.  For instance, reference to a specific sequence as . 


Claim 3 and dependent claims 4-10 and 13-15 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of “at least two hCMV gB polypeptides or nucleic acids encoding gB antigens or a portion thereof” and the claim also recites “wherein the gB antigens or a portion there of are of at least three different genotypes, at least four different polypeptides, or at least five different genotypes” which is the narrower statement of the range/limitation.  Further, it should be maintained that hCMV gB polypeptides and the “gB antigens” should be identified as the same thing or different antigens, as different viruses also produce gB antigens (e.g. HSV-1, HSV-2, EBV, etc.)  and there is not clear antecedence back to the “hCMV gB polypeptides” for the gB genotypes, as the claim recites “wherein the gB antigens” and not “wherein the gB polypeptides”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
For the purpose of examination, claim 3 will be interpreted as reading upon the following:

Further dependent claims will be amended to read upon this adjusted interpretation of claim 3.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 3 is rejected on the grounds of being indefinite.  Claims 4-10 and 13-15 are also rejected since they depend from claim 3, but do not remedy these deficiencies of claim 3.



Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-7 depend upon claim 3, which recites the specific, narrow limitation of “human cytomegalovirus” or “hCMV”.  Claims 4-7 broaden the scope of claim 3 as they are generically drawn to any type of cytomegalovirus, as only “CMV”, not “hCMV”, is recited.  Further, the use “or of any combination thereof” at the end of these claims insinuates that the combination can be, in fact, more than the narrow 2, 3, 4, or 5 genotypes recited.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  One suggestion is that the recitations of “CMV” and “or any 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural hCMV gB proteins without significantly more. The claim(s) recite(s) the composition comprises hCMV gB5 polypeptide or a nucleic acid encoding said polypeptide of SEQ ID NO:22. This judicial exception is not integrated into a practical application because SEQ ID NO:22 encodes a naturally occurring envelope glycoprotein B from hCMV (see NCBI BLAST alignments). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing is added to the composition to alter the protein functions or properties (such as an adjuvant) nor are the sequences altered in such a way as to not read upon naturally occurring protein (such as with the addition of a detectable tag or the use of codon-optimized nucleic acid sequences.)  It is suggested the claim be amended to include something in the composition that either alters the function of the hCMV gB5 (such as an adjuvant), or that a non-naturally occurring sequence be claimed.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-5, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciaramella et. al. (WO2017070613A1; Pub. 04/27/2017; Priority 10/22/2015; hereafter “Ciaramella”) as evidenced by Murthy et. al. (Murthy S, et. al. PLoS One. 2011 Jan 10;6(1):e15949.; hereafter “Murthy”.)
The Prior Art
Ciaramella teaches immunogenic compositions comprising human cytomegalovirus (HCMV) antigens, wherein the antigens are in the form of mRNA (p. 4, ¶1; instant claim 8) that encodes for one or more HCMV antigenic polypeptides, such as glycoprotein B (gB)(entire document; see abstract; reference claims 1, 83; pp. 4-5 ¶ bridging pages.)  Ciaramella teaches the polynucleotides can be delivered in lipid nanoparticles (LNPs; instant claim 9) and would be sequences disclosed therein or known in the art (p. 154, ¶1; Tables 1, 2, 6; p. 4, ¶2.)  Ciaramella teaches the RNA vaccine compositions may be utilized to treat and/or prevent a HCMV of various genotypes, strains, and isolates (p. 4, ¶1) and the vaccine may be multivalent, derived from VR1814 (FIX), VR6952, VR3480B1 (ganciclovir resistant), VR4760 (ganciclovir and foscarnet resistant), Towne, TB40/E, AD169, Merlin, and Toledo (p. 12, ¶3; p. 20, ¶2; instant claims 13-15).  Ciaramella specifically teaches that a combination multivalent vaccine can be administered that includes RNA that encodes at least one antigenic peptide of one HCMV and at least one antigenic peptide of a second HCMV (pp. 73-4, ¶ bridging pages.)  The gB sequence from Towne would inherently be gB1, AD169 and TB40/E would be gB2, and Toledo would be gB3 as evidenced by Murthy (instant claims 3-5).  The mRNA may be on a single plasmid or vector separated by cleavage sequences (p. 42, ¶2; p. 142, ¶1; instant claim 10).  
Therefore, Ciaramella, as evidenced by Murthy, teaches the limitations of instant claims 3-5, 8-10, and 13-15, and anticipates the instant claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella as applied to claims 3-5, 8-10, and 13-15 above, and further in view of Davison et. al. (Davison AJ, et. al. Envelope glycoprotein B [Human herpesvirus 5]. GenBank: ADE88063.1, Dep. 01/19/2016; hereafter “Davison”), Alam et. al. (Alam S, et. al. Global J Technol Optim 9: 1000224.; CITED ART OF RECORD; hereafter “Alam”), and Jiang et. al. (Jiang XJ, et. al. PLoS One. 2017 May 3;12(5):e0176160.; hereafter “Jiang”), and Wu et. al. (Wu X, et. al. Biol Blood Marrow Transplant. 2010 May;16(5):647-52. Epub 2009 Dec 16.; hereafter “Wu”.)
The Prior Art
supra.  While Ciaramella teaches the HCMV antigens may be from different serotypes, strains, or subtypes, Ciaramella only appears to teach HCMV strains which are inherently gB1, gB2, or gB3.  
Alam teaches that HCMV exists in certain areas of the world as a blend of strains, and that a vaccine which utilizes epitopes from multiple HCMV serotypes would be ideal (p. 224, ¶ bridging cols.)  Jiang teaches that multiple strains of HCMV were found to be correlated with increased viral loads in immunodeficient patients (abstract), and that gB1-gB4 appeared to be dominant, major genotypes while gB5-gB7 appeared to be non-prototypic (p. 2, ¶4).  However, when analyzing gB genotypes in AIDS patients, while gB1 appeared predominant, all genotypes gB1-gB5 were discovered in patients, with gB5 being in 13% of those analyzed (p. 5, “Distribution of gB, gO, and gN genotypes in HCMV infected AIDS patients”).  Wu teaches that in patients with CMV viremia, gB1, gB3, gB5, and mixed genotypes appeared to present most often with CMV disease (p. 650, “CMV gB Genotype and CMV Disease”.) and that graft-versus-host-disease (GVHD) developed at the same rate in all genotypes (p. 650, “CMV gB Genotype and GVHD”.)  Davison teaches at least one example of a gB5 sequence which was known in the art at the time of filing which aligns 100% over the entire length of SEQ ID NO:22 of the instant invention (see attached NCBI BLAST.)
Given what was known about CMV gB genotypes in the art at the time of filing, it would have been obvious to a person of skill in the art to utilize proteins or nucleic acids that accounted for multiple gB genotypes in an immunogenic composition, given the teachings of Ciaramella, Alam, Jiang, and Wu.  Given that sequences for these genotypes were known, as evidenced by Davison, Alam, Jiang, and Wu, one of skill in the art would be readily able to generate compositions comprising peptides, proteins, or nucleic acids for one or more of CMV gB genotype.  Given the motivation from Alam, which teaches that one of skill in the art would want to vaccinate against multiple gB genotypes, and given the teachings from Jiang and Wu, one of skill in the art would know that gB1-gB5 were readily found to infect immunocompromised patients, one of skill in the art would focus on a composition that would include one or more of these five genotypes.  Given these teachings in combination with those from Ciaramella, it would be obvious for a skilled artisan to arrive at the teachings of instant claims 2 and 6-7.
prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648